OPINION — AG — ** PRACTICE OF HEALING — DOCTORS ** (1) A NATUROPATH AND/OR PHYSIOTHERAPIST, MAY NOT LAWFULLY DIAGNOSE OR TREAT IN THIS STATE ANY " HUMAN ILL ", AS DEFINED IN 59 Ohio St. 719 [59-719], AND THAT IF SUCH A NATUROPATH AND/OR PHYSIOTHERAPIST VIOLATES THE PROVISIONS OF SAID ACT IN YOUR COUNTY, HE MAY EITHER BE PROSECUTED CRIMINALLY BY YOU (COUNTY ATTORNEY), " MAY BRING AN ACTION IN THE NAME OF THE STATE OF PREVENT " HIM " FROM UNLAWFULLY ENGAGING IN THE PRACTICE OF BRANCH OF THE HEALING ARTS " WITHIN THE MEANING OF SAID ACT, THAT IS, FROM DIAGNOSING OR TREATING ANY " HUMAN ILL " AS DEFINED. (2) IF ANY OF THE NATUROPATHS OR PHYSIOTHERAPISTS REFERRED TO BY YOU VIOLATES THE PROVISIONS OF 59 Ohio St. 725.1 [59-725.1] TO 59 Ohio St. 725.3 [59-725.3], FOR EXAMPLE, PLACES THE WORD " DOCTOR " OR AN ABBREVIATION THEREOF IN FRONT OF HIS NAME WHEN USED IN HIS PROFESSIONAL PRACTICE, HE IS VIOLATING THE LAW. (BASIC SCIENCE ACT, LICENSE, DOCTOR, PHYSICIAN, PRACTICE) CITE: 69 Ohio St. 731.1 [69-731.1], OPINION NO. SEPTEMBER 27, 1940 — FRITTZ, 59 Ohio St. 871 [59-871], 59 Ohio St. 886 [59-886] (QUALIFICATION OF PHYSICIAN) (FRED HANSEN)